
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1275
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Yarmuth (for
			 himself, Mr. Van Hollen,
			 Mr. Larson of Connecticut,
			 Ms. Pingree of Maine, and
			 Mr. Cohen) submitted the following
			 resolution; which was referred to the Committee on House Administration, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing disapproval of the decision
		  issued by the Supreme Court in Citizens United v. Federal Election
		  Commission.
	
	
		Whereas the majority opinion issued by the Supreme Court
			 of the United States on January 21, 2010, in Citizens United
			 v. Federal Election Commission overturns long-standing Supreme
			 Court precedent barring corporations from making independent expenditures from
			 general treasury funds to expressly support or oppose candidates in Federal
			 elections;
		Whereas in issuing such opinion, the majority engaged in
			 judicial activism by expanding the scope of their decision from a determination
			 of whether an advertisement for a politically charged film made by the
			 non-profit corporation Citizens United that was critical of a candidate for
			 President constituted an electioneering communication under the Bipartisan
			 Campaign Reform Act of 2002 to a sweeping decision on the constitutionality of
			 corporate use of general treasury funds for independent expenditures on
			 political advertisements in Federal elections;
		Whereas pursuant to the majority opinion in
			 Citizens United, Federal law now permits the expansion of the
			 role that special interest groups, including oil companies, Wall Street banks,
			 health insurance companies, unions, trade associations, and companies that
			 received money under the Troubled Asset Relief Program created by the Emergency
			 Economic Stabilization Act of 2008 (Public Law 110–343) are able to play in
			 politics;
		Whereas under such opinion, Federal law now permits
			 Government-owned entities, including American International Group, the Federal
			 National Mortgage Association, the Federal Home Loan Mortgage Corporation, and
			 automobile companies that are now subject to Federal control to spend taxpayer
			 dollars to expressly support or oppose candidates in Federal elections;
		Whereas under such opinion, Federal law now permits
			 domestic corporations owned or controlled by foreign governments, foreign
			 corporations, and foreign individuals to make independent expenditures to
			 expressly support or oppose candidates in United States Federal elections,
			 including—
			(1)CITGO Petroleum
			 Corporation, which is owned and operated by the Government of Venezuela;
			(2)Saudi Aramco and
			 Motiva Enterprises, which are fully or partially owned by the Government of
			 Saudi Arabia; and
			(3)Lenovo Group Limited, Haier Group, China
			 Telcom Corporation, Limited, and the China State Construction Engineering
			 Corporation, which are fully or partially owned by the Government of
			 China;
			Whereas in treating corporations and living persons
			 equally with respect to free speech rights under the First Amendment, the
			 Supreme Court has effectively bestowed on corporations aspects of personhood,
			 which, as the dissenting opinion stated, have no consciences, no
			 beliefs, no feelings, no thoughts, no desires;
		Whereas in effectively bestowing on corporations aspects
			 of personhood, the majority opinion ensures that the voices of individual
			 citizens of the United States must now compete against voices funded by the
			 vast resources of multibillion dollar, multinational corporations, thus
			 diminishing the individual right of freedom of speech guaranteed to every
			 individual citizen of the United States by the First Amendment to the
			 Constitution;
		Whereas according to the Small Business Administration,
			 half of all the individuals employed in the United States in the private sector
			 are employed by small businesses;
		Whereas pursuant to the majority opinion in
			 Citizens United, Federal law now permits large corporations to
			 use general treasury funds to influence public policy and to advocate for
			 regulations and promote deregulation designed to favor large corporations over
			 small businesses;
		Whereas pursuant to such opinion, Federal law now permits
			 corporations to exercise vast power to advocate for the type of deregulation
			 policies favoring large corporations that led to the 2008 global economic
			 crisis and continue to jeopardize economic recovery in the United
			 States;
		Whereas legal experts have stated that such opinion will
			 unleash a flood of new corporate money into the democratic process in the
			 United States that will separate voters from their representatives and make
			 candidates more beholden to special interests;
		Whereas, on January 21, 2010, more than 40 current and
			 former corporate executives sent a letter to the Speaker of the House of
			 Representatives, Nancy Pelosi, expressing the corrosive influence of
			 special interest money and urging the House of Representatives to act
			 to address the Citizens United decision and reform the current
			 campaign finance system;
		Whereas pursuant to the majority opinion, Exxon Mobil
			 Corporation could expend $8,000,000 on each congressional race in the United
			 States, which would account for less than 10 percent of the corporation’s
			 profits in 2008;
		Whereas the dissenting opinion asserted that after the
			 decision by the majority, [C]orporations with large war chests to deploy
			 on electioneering may find democratically elected bodies becoming much more
			 attuned to their interests.; and
		Whereas the dissenting opinion stated that the majority
			 opinion in Citizens United—
			(1)[T]hreatens
			 to undermine the integrity of elected institutions across the
			 Nation.;
			(2)[I]s a
			 rejection of the common sense of the American people, who have recognized a
			 need to prevent corporations from undermining self-government since its
			 founding, and who have fought against the distinctive corrupting potential of
			 corporate electioneering since the days of Theodore Roosevelt.;
			(3)[O]perates
			 with a sledgehammer rather than a scalpel when it strikes down one of
			 Congress’s most significant efforts to regulate the role that corporations and
			 unions play in electoral politics.; and
			(4)[C]reates
			 new opportunities for the mirror image of quid pro quo deals: threats, both
			 explicit and implicit.: Now, therefore, be it
			
	
		That the House of
			 Representatives—
			(1)believes that multinational corporations,
			 such as CITGO Petroleum Corporation, which is controlled by the Government of
			 Venezuela, should not have a greater voice in the democratic process in the
			 United States than citizens of the United States;
			(2)disapproves of the majority opinion in
			 Citizens United v. Federal Election
			 Commission, because it allows the interests of corporations, both
			 foreign and domestic, to supersede the voices of citizens of the United States
			 in the democratic process;
			(3)believes the majority opinion in
			 Citizens United will further increase the flow of money into
			 elections in the United States and have a corrosive effect on the electoral
			 process, the cornerstone of democracy in the United States, by separating the
			 people from their elected representatives; and
			(4)encourages the House of Representatives and
			 the Senate to work in a bipartisan manner to limit the influence of special
			 interest groups in Federal elections in light of the decision rendered by the
			 Supreme Court in Citizens United.
			
